Cross Borders Rources, Inc. POS AM Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Cross Border Resources, Inc. We hereby consent to the incorporation in this Post-Effective Amendment No. 2 to the Registration Statement on Form S-1 (File No. 333-175761) of Cross Border Resources, Inc. of our report dated March 29, 2013 relating to the financial statements of Cross Border Resources, Inc. as of December 31, 2012 and 2011 and for the years then ended.We also consent to the reference to our Firm under the heading “Experts” in such Registration Statement. /s/ Darilek, Butler & Associates, PLLC Darilek, Butler & Associates, PLLC San Antonio, Texas April 12, 2013
